Citation Nr: 1520314	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-02 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for depression/anxiety, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a left leg shorter than the right leg. 

5.  Entitlement to a separate evaluation for left knee instability.  

6.  Entitlement to service connection for a right ankle condition, to include as secondary to service-connected left ankle with peroneal nerve damage disability.

7.  Entitlement to service connection for a right wrist condition, to include as secondary to service-connected left knee disability.  

8.  Entitlement to service connection for a right knee condition.

9.  Entitlement to service connection for right leg sciatica, to include as secondary to service-connected left leg disability and service-connected low back disability.

10.  Entitlement to service connection for left leg sciatica, to include as secondary to service-connected left leg disability and service-connected low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to November 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of entitlement to service connection for a right knee condition, entitlement to service connection for right leg sciatica, to include as secondary to service-connected left leg disability and service-connected low back disability entitlement to service connection for left leg sciatica, to include as secondary to service-connected left leg disability and service-connected low back disability, and the right ankle claim are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.  

FINDINGS OF FACT

1.  The Veteran has depressive disorder not otherwise specified (NOS) that is associated with his service-connected disabilities.

2.  The Veteran does not have hearing loss for VA purposes.

3.  The Veteran's tinnitus was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including in-service exposure to loud noise.

4.  The Veteran's leg length discrepancy was not affirmatively shown to have been present during service; a right ankle condition, is unrelated to an injury, disease, or event in service; and a right ankle condition, is not caused by or made worse by the service-connected left ankle with peroneal nerve damage disability.

5.  The Veteran is not shown to suffer from left knee instability which is distinct from his service-connected left knee disability.

6.  The Veteran's right wrist condition was not affirmatively shown to have been present during service; a right ankle condition, is unrelated to an injury, disease, or event in service; and a right ankle condition, is not caused by or made worse by the service-connected left ankle with peroneal nerve damage disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for depressive disorder NOS, as secondary to service-connected disabilities, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for service connection for left leg length discrepancy have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

5.  The criteria for service connection for left knee instability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

6.  The criteria for service connection for a right wrist disability have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

For the claims decided herein, a standard March 2011 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in August 2011.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluations are fully informed ones, and contain reasoned explanations.  Thus, VA's duty to assist has been met for the claims decided herein.

II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In addition, certain chronic diseases, such as sensorineural hearing loss, tinnitus and arthritis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Depression/Anxiety

The Veteran seeks service connection for depression and anxiety, to include as secondary to his service-connected disabilities.

VA treatment records dated in October 2007 show that the Veteran was going through a lot of stress in his life, which included working 2 jobs and medical problems. 
 
The Veteran was afforded a VA mental disorder examination in August 2011.  The Veteran reported that he suffered from a depressed mood and disturbances of motivation and mood.  He noted that increased pain due to his physical limitations was depressing to him.  He reported decreased motivation when looking for employment, stress regarding paying pills, and lack of sleep.  The Veteran was diagnosed with mild depressive disorder NOS.  The examiner opined that the Veteran's claimed condition was less likely than not proximately due or the result of the Veteran's service-connected condition.  The examiner noted that the Veteran presented a mild degree of depression, which was likely related to multiple situational factors, to include physical discomfort on activities, the death of his father, financial stressors, vocational changes and a divorce.  It was considered most likely that the etiology of the Veteran's current condition reflected a fairly normative reactivity to the combined impact of several contributing stressors.  His functional impairments appeared to be associated more with his actual physical condition than with his mental health related symptoms.  

After a review of the evidence of record, the Board finds that service connection for depressive disorder NOS, secondary to his service-connected disabilities, is warranted.  Although the VA examiner's ultimate opinion was that the Veteran's current depressive disorder was not related to his service-connected disabilities, she stated that his functional impairments were, in part, associated with his physical condition.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board concludes that the Veteran's depressive disorder NOS is related to his service-connected disabilities.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, secondary service connection is warranted.  38 C.F.R. § 3.310.

Hearing Loss 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is between zero and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran contends that he was exposed to loud noise due to exposure to firearms, missiles, equipment and vehicles while in service.   

Service treatment records are negative for complaints or findings of hearing loss.  The Veteran's July 1984 enlistment audiogram shows the decibel thresholds for the tested frequencies for each ear were 5 decibels or less.

The Veteran was afforded a VA audiological examination in August 2011.  Puretone thresholds, in decibels, were as follows:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
10
15
15
5
5
96
LEFT
10
15
10
0
10
96

The Veteran's acoustic immittance and acoustic reflex results were normal, bilaterally.  The examiner noted that the Veteran had normal hearing in both the right and left ear.  The examiner stated that hearing loss was not present at the evaluation and opined that it was not as least as likely as not that the Veteran's hearing was caused by or a result of military service.  

Considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for hearing loss is not warranted.  Despite the presence of reduced hearing acuity, the medical evidence of record, to include the August 2011 VA audiological examination, does not establish that the criteria for impaired hearing under 38 C.F.R. § 3.385 are met.  Simply stated, the Veteran, at least at this time, has hearing within a normal range and, therefore, does not have hearing loss for VA purposes.

A threshold for establishing service connection for a claimed condition is the presence of a current disability.  In light of the evidence detailed above, the Board finds that the Veteran does not have a current hearing loss.  This is so for the entire pendency of the claim, including for the time period shortly prior to the claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  In the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

To the extent that the Veteran believes that his current degree of hearing loss is sufficient to warrant service connection, his opinion as to the diagnosis of a hearing loss is not competent medical evidence.  As a lay person, the Veteran does not have specialized training sufficient to render such an opinion as to whether hearing impairment is met that is based on audiometric testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

The preponderance of the evidence is against the claim of service connection for hearing loss.  The Board finds that the Veteran's hearing impairment does not meet the criteria for hearing loss for VA compensation purposes.  38 C.F.R. § 3.385.  Accordingly, the benefit-of-the-doubt doctrine is not helpful to the Veteran, and the claim of service connection for hearing loss must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

Service treatment records are silent for complaints or treatment for tinnitus.  

The Veteran was afforded a VA examination on August 2011.  He noted intermittent tinnitus that occurred approximately two times per week and lasted several minutes.  He noted that he did not know when his tinnitus began.  

The examiner stated that the Veteran's tinnitus was not likely a symptom associated with the Veteran's hearing loss, as the Veteran did not have bilateral hearing loss according to the VA criteria under 38 C.F.R. § 3.385.  The examiner noted that the Veteran worked as a short range missile crewman while in service.  The Veteran was required to wear hearing protection around loud noise.  The Veteran reported post-military work in construction, a water plant, with minimal noise exposure and a store.  Otoacoustic emissions testing was performed which looked at the outer hair cell functioning in the inner ear.  Hair cell functions were present bilaterally.  The examiner opined that since the Veteran's audiological test indicated normal hearing and hair cell functioning was normal, that the Veteran's current intermittent, random tinnitus was not the result of military noise exposure.  

Upon review of the record, the Board finds that service connection for tinnitus is not warranted.  The record reflects a diagnosis of tinnitus.  However, the evidence establishing weighs against a nexus between military service and the Veteran's tinnitus.  The Board finds that the VA August 2011 medical opinion is competent and highly probative.  The VA examiner based her opinion on a review of the Veteran's medical records, the Veteran's lay report of the onset of his disability, the results of objective testing in the case of the VA examination, and specialized training, and concluded that the Veteran's tinnitus was not the result of military noise exposure.  Further, the Veteran has not reported that his tinnitus began in service or shortly after separation.  Instead, he reported that he did not know when his tinnitus began, which does not tend to support a nexus.  

The evidence of record does not support the assertion that the Veteran's tinnitus is related to his active service.  The weight of the credible evidence shows that the Veteran's tinnitus first manifested many years after service is not related to service or any incident therein.  As the preponderance of the evidence is against the Veteran's claims for service connection for tinnitus, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

Left Leg Shorter than Right Leg

The Veteran is seeking to establish service connection for a disability related to his left leg being shorter than his right, which he contends is due to an in-service left leg injury.

Service treatment records are silent for left leg discrepancy problems.  The service treatment records show that the Veteran underwent left knee surgery while in service. 

The Veteran was afforded a VA examination in August 2011.  The Veteran noted that he was able to stand for 15-30 minutes.  He was unable to walk more than a hundred yards.  It was noted that he had an antalgic gait.  There was no loss of a bone or bone part.  The Veteran's left leg was measured at 90.5 centimeters and his right leg was 91 centimeters.  The examiner noted that within the bounds of error of measurement, there was no significant shortening of the left leg with respect to the right.  The examiner opined that the Veteran's left leg being shorter than the right was not caused by or a result of the left leg injury in service.  He stated that there appeared to be no logical reasoning why the Veteran's left leg injury should have caused shorting, since there was no loss of bone continuity with respect to the accident and no evidence of surgical procedures which would have shortened the left leg.  

In consideration of the evidence of record, the Board determines that the preponderance of the evidence is against the claim of service connection for a left leg shorter than the right leg disability.  The record contains no medical opinion linking the Veteran's claimed left leg discrepancy to his active service or that the Veteran even has leg length discrepancy outside of measureable error.  The only medical opinion of record addressing the relationship between the Veteran's claimed condition and service is that of the August 2011 VA examiner, and such opinion is against the claim.  

In this regard, the Board finds the opinion of the VA examiner to be most probative as to whether there is a possible relationship between the Veteran's shorter left leg and his service.  The opinion was provided based upon comprehensive review of the claims file, and contained an adequate rationale for the conclusion reached.  As such, this opinion is persuasive and entitled to great probative weight.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  The examiner explained that there essentially is no leg discrepancy as the .5 cm measured difference is within the realm of measurement error.  Additionally, the examiner explained that the in-service knee surgery would not medically result in a leg discrepancy because there was no bone loss.  There is no competent and probative opinion to the contrary.  

The Board finds the VA examiner's opinion to be more probative than the Veteran's statements on the matter as he is not credible to state he has leg length discrepancy when the objective measurements show otherwise and he is not competent to provide a probative opinion on a complex medical question outside of the realm of knowledge of a layperson such as the possible effects of knee surgery on the length of legs.

In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Left Knee Instability

The Veteran contends that he suffers from instability in his left knee.  The Board notes that the Veteran is service-connected for a left knee disability.

Service treatment records do show instability of the left knee as a late effect of his left knee injury.  However, the Veteran must presently have instability for service connection to be warranted. 

The Veteran was afforded a VA examination in August 2011.  He reported instability, pain, stiffness, weakness and giving way.  Thus, there is at least some lay evidence of instability.  The Veteran also reported that he was able to stand for 15-30 minutes and that he was unable to walk more than hundred yards.  Upon examination, crepitus and tenderness was found.  No instability, grinding, patellar or meniscus abnormalities were found.  Additionally, instability of the left knee is not shown in the VA treatment records, which only refer to a stable left knee.

In order for service connection to be granted, the evidence must reflect an actual disability.  The Board has considered whether the Veteran's reports of instability warrants a separate rating from his service-connected left knee disability.  Although the Board finds the Veteran's assertion as to his left knee feeling unstable is competent, the Board is persuaded by the objective results shown on examination.  The competent evidence shows no left knee instability that is separate and distinct from the already service-connected left knee disability.  The Board finds the clinical examination is more probative than the Veteran lay statements as the examiner is medical expert who determined based on testing that there is no instability.  Thus, the preponderance of the evidence shows that there is no instability.

For the foregoing reasons, the Board finds that the claim of service connection for left knee instability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

Right Wrist

The Veteran asserts that his right wrist disability is as a result of service-connected left knee disability.  Specifically, he relates his right wrist disability to years of using a cane or crutches. 

Service treatment records are negative for any complaints, treatment, or diagnosis of a disability affecting the Veteran's right wrist.  Additionally, as noted, the Veteran does not contend this right wrist is related to service.  Further, post-service treatment records, to include VA treatment records, do not provide any diagnosis for a right wrist disability.

The Veteran was afforded a VA examination in August 2011.  He reported the onset in the 1990's, which was after service.  The Veteran's pain was primarily located over the radial aspect of the wrist.  He reported using a cane once or twice a year.  Pain, stiffness, weakness and tenderness were reported.  He noted severe flare-ups, which occurred every one to two months, and lasted one to two days.  

Upon examination, a semi-firm to firm 2 cm vague nodule volar aspect was found on the wrist.  X-ray results showed carpal bones were well aligned.  No acute fracture nor acute bony abnormality were noted.  A minimal subchondral cyst radial styloid was viewed.  

The examiner noted that x-ray results were negative.  A nodule was identified which may have represented an old "ganglion cyst."  The examiner opined that the Veteran's current wrist pain appeared to be related to a nodule on the anterior aspect of his right wrist.  The Veteran's reliance on the cane and crutches did not seem to be severe enough to suggest a causal etiology to his right wrist condition.  No diagnosis was provided for the right wrist disability.  The examiner determined that the Veteran's current right wrist condition was not caused by or a result of is service-connected left ankle or knee condition.

The Board finds that the August 2011 VA medical opinion weighs against a finding of a right wrist disability, to include as secondary to his service-connected left knee disability.  Although a minimal subchondral cyst was found upon examination, no musculoskeletal condition was found.  The examiner concluded that the Veteran's reliance on a cane and crutches did not seem to be severe enough to suggest a causal etiology to his right wrist condition.  In addition, the examiner determined that the Veteran's current right wrist condition was not caused by or a result of is service-connected left ankle or knee condition.

The Board finds the opinion of the VA examiner is persuasive evidence, which opposes rather than supports the claim, because the opinion accurately reflects the evidence of record, the thorough examination and provides detailed discussion of all relevant facts.  The examiner's opinion offered rational and a plausible explanation for concluding that the Veteran's right wrist disability was not the result of his service-connected left knee disability.  Furthermore, the Veteran has not presented any competent medical evidence in contradiction to the opinion.  

The Board has considered the Veteran's statements regarding his belief that he has a right wrist disability as a result of his service-connected left knee disability.  As a lay person, the Veteran is competent to relate some symptoms that may be associated with his wrist, but he does not have the requisite medical knowledge, training, or experience to be able to diagnose a joint disorder.  Diagnosing a joint disorder is a complex medical question and is not a condition capable of lay diagnosis.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).

In this case, the preponderance of the evidence is against the Veteran's claim of service connection for a right wrist condition, to include as secondary to the service-connected left knee disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for depression/anxiety, to include as secondary to service-connected disabilities is granted.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a left leg shorter than the right leg is denied.

Service connection for left knee instability is denied.

Service connection for a right wrist condition, to include as secondary to service-connected left knee disability is denied.  


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's remaining claims on appeal.


Right Knee

VA treatment records dated in June 2011 show x-ray results revealing mild degenerative joint disease in the anterior compartment of the Veteran's right knee.  The Veteran was afforded a VA joint examination in August 2011; however, a contemporaneous VA compensation examination is necessary to decide the claim.  While the VA examiner conducted an evaluation of the Veteran's right knee condition at the time, the examiner did not provide a nexus opinion.  As such, the examination is not wholly sufficient for deciding this claim.  Accordingly, remand is required to afford the Veteran a new VA examination to determine the nature and etiology any right knee disability found.  

Right Ankle

Similarly, the Veteran was afforded a VA examination in August 2011 in connection with the right ankle claim.  At that time, x-ray results showed the tibiotalar joint space well-preserved and no acute fracture nor acute bony abnormality were found.  The examiner did not provide a diagnosis, as he determined that no right ankle condition was found upon examination.  However, November 2012 x-rays of the right ankle show minimal degenerative changes as they were compared to the August 2011 x-rays.

As a right ankle disability may now be present, the Board finds it necessary to remand this claim for another VA examination and medical opinion.

Right Leg and Left Leg Sciatica

The Veteran seeks service connection for right leg sciatica, to include as secondary to his service-connected left leg disability and service-connected low back disability and service connection for left leg sciatica, to include as secondary to his service-connected left leg disability and service-connected low back disability.

The Veteran was afforded a VA spine examination in August 2011.  The Veteran complained of lower back pain which radiated down the back of both legs and into the thighs.  The Veteran's sensory examination results showed that vibration was absent in the feet and ankles.  There was decreased position sense in the feet, and decreased sensation to pain or pinprick and light touch in the feet and lower legs.  There was no evidence of radiculopathy.  The examiner determined that the Veteran did not have sciatica in either leg and opined that the right and left claimed sciatica disabilities were not caused by or a result of service-connected ankle or knee conditions. 

After a review of the evidence, it is unclear whether the Veteran has had right leg sciatica and left leg sciatica disabilities associated with his service-connected left leg disability and service-connected low back disability during the appeal period.  The August 2011 VA examination report does not show that any neurological impairments were diagnosed.  However, the Veteran has complained of lower back pain which radiated down the back of both legs and into the thighs and the objective evidence shows decreased sensation in the legs and feet.

Based on this evidence, further medical inquiry is required.  Thus, a VA medical opinion is warranted to determine whether the Veteran has had right leg sciatica and left leg sciatica disabilities, to include as secondary to his service-connected left leg disability and service-connected low back disability during the appeal period.  

In view of the remand, any additional VA treatment records should be obtained.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain more recent VA treatment records dated since December 2012.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate professional to determine the nature and etiology of any right knee disability that may be present.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current right knee disability had its onset during, or was otherwise caused by the Veteran's active service.  

The examination report must include a complete rationale for all opinions expressed. 

3.  Schedule the Veteran for a VA examination by an appropriate professional to determine the nature and etiology of any right ankle disability that may be present.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

The examiner is to identify any current right ankle disability.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that an right ankle disability is caused by or aggravated by service-connected disability, including left ankle disability.  

The examination report must include a complete rationale for all opinions expressed. 

4.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of the Veteran's right leg sciatica disability and his left leg sciatica disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

Regarding each sciatica disability found, the examiner is asked to specifically address the following questions:

a. Is it at least as likely as not (50 percent or greater probability) that any currently identified right leg sciatica disability and left leg sciatica disability is related to the Veteran's active service?

b. Is it at least as likely as not (50 percent or greater probability) that any currently identified right leg sciatica disability and left leg sciatica disability was caused by the Veteran's service-connected left leg disability and service-connected low back disability?

c. Is it at least as likely as not (50 percent or greater probability) that any currently identified right leg sciatica disability and left leg sciatica disability was aggravated (increased in severity beyond the natural progress of the condition) by the Veteran service-connected left leg disability and service-connected low back disability?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's right leg sciatica disability and left leg sciatica disability prior to aggravation by the service-connected left leg disability and service-connected low back disability.

The examination report must include a complete rationale for all opinions expressed. 

5.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


